Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant claims priority to parent application 15788656 (filed on 10/19/2017) and two provisional applications: 62/410063 (filed on 10/19/2016) and 62/550185 (filed on 8/25/2017). However, the instant claims require the hair colorant container have two removable and reusable seals and neither of the aforementioned provisional applications provide support for this feature. The 62/410063, also fails to provide support for the two container sections being mountable to one another, the triangular packaging, etc. Thus, the effective filing date is the filing date of the parent application, 10/19/2017. 
Claim Objections
Claims 1-10, 13, 19 and 20 are objected to because of the following informalities:  Claim 1 recites “a fist removable and reusable colorant seal” where “fist” requires replacement with “first”. The preamble of claims 2-10 (“The custom hair coloring kit”) is not in agreement with the preamble of claim 1 (“A hair coloring kit”). Claim 10 recites “has a widened section terminating in widened opposite a narrower section” which is grammatically incorrect; it is believed it was Applicant’s intention to recite “terminating in a widened end opposite” similar to the language recited in line 2 with regard to the narrowed end. Claim 13 recites “the first opening or second opening” where “the” is missing before “second opening”. Claims 19 and 20 recite “an acute angle to central axis” which is grammatically incorrect and fails to properly refer to the previously recited .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 13 requires the mounting platform extend from the widened end to the narrow end, where the narrow end is also referred to as the narrow, pointed end in the claim; however, the disclosure does not support the aforementioned claim requirement. The disclosure identifies the narrower pointed end as 114, 116 and the mounting platform 206 does not extend to the narrow end 114, 116 (Refer to Applicant’s Figure 2 provided below and Applicant’s 

    PNG
    media_image1.png
    840
    768
    media_image1.png
    Greyscale

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-7, 11, 12 and 15-16 recite the limitation "the peroxide container section".  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not positively recite a peroxide container section, as the claim states “a hair colorant section mountable to a peroxide container section” where “mountable” means able to be mounted or configured to be mounted. Claim 1 must be amended to positively recite a peroxide container section. 
Claims 8-10 recites the limitation "the custom hair coloring kit package".  Claim 10 also recites “the customer coloring kit package”. There is insufficient antecedent basis for these limitation in the claims. Claim 1 recites “a hair coloring kit package”. 
Claims 8-10 and 13 require the hair coloring kit package have a triangular cross section with a widened section and a narrower section. Claim 1 requires the kit comprise in combination: a hair coloring kit package including: a hair colorant container section….and a mixing tool. As written, the hair coloring container section is part of the hair coloring package kit, as is the mixing tool. It is unclear if the triangular features are to the hair coloring container section or not. Based on the disclosure the packaging is one element of the kit and the containers, mixing tool, etc. are other elements of the kit. It is suggested Applicant amend claim 1 to recite these components as individual elements of the kit instead of requiring the container section, seals, mixing tool, et. Be part of the package (e.g. “a hair colorant container section…; a first removable…..; a mixing tool; and a hair coloring kit package defining an interior, where the hair colorant container section and mixing tool are stored in the interior of the hair coloring kit package” or similar language). 
Claim 14 recites an applicator brush and a mixing spatula where it is unclear if one or both of these tools are the same or different from the mixing tool recited in claim 1.  
Claims 17 and 18 recite the limitation "the narrower section".  There is insufficient antecedent basis for these limitation in the claims. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 8-10 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10266320. 
Claims 3 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim2 of U.S. Patent No. 10266320.
Claims 5, 6, 11, 12, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10266320.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10266320.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10266320.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10266320.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10266320.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10266320.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10266320.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10266320.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thorpe et al. (US 20170265625).
Regarding claim 1, Thorpe et al. disclose a kit capable of being used for hair coloring comprising in combination: a kit package (10) including: a container section (23) capable of containing hair colorant and capable of being mounted to a peroxide container section, the container section including a first interior sidewall (vertically extending walls of 54) intermediate a top end (end near 30,32) and opposed bottom end  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schatteman et al. (US 20110174330) and Herzog et al. (US 6247586).
Regarding claims 1-4, Schatteman et al. discloses a hair coloring kit (Refer to Figures 8-9 and the shared features provided in embodiments of Figures 1-7 and 10A-11F) comprising in combination: a hair coloring kit package including: a hair colorant container section (30b, 250) mountable to a peroxide container section (30b,250 is able to mount to 40b), the hair colorant container section including a first interior sidewall intermediate a top end (end near 170b) and opposed bottom end (end near 280) in the hair colorant container section; a first removable colorant seal (60) mountable to the first interior sidewall within the hair colorant container section spaced from a second removable colorant seal (20b and portion of 50b disposed within 150) mounted to the hair colorant container section and providing a removable external sealing surface of 
The unitary container formed by assembling the various components per the combination of Schatteman et al. and Herzog et al. is considered to form the hair coloring kit package. Alternatively, it is well known and conventional practice in the art for such hair coloring kits to include additional packaging, such as a paperboard box/container, a bag, or other storage/transport container in which the various components of the kit are stored prior to use, for this reason, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of the combination of Schatteman et al. and Herzog et al.  to include a packaging.    
Regarding claims 5-7 and 11, the combination of Schatteman et al. and Herzog et al. disclose the hair coloring kit of claims 1-4 wherein the hair colorant container section is threadably mountable to the peroxide container section.  

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Schatteman et al. and Herzog et al. as applied to claims 1 and 7 above, and further as evidenced by Sericolor (FR 1539685A).

Regarding claim 12, the combination of Schatteman et al. and Herzog et al. as evidenced by Sericolor disclose the hair coloring kit of claim 8 above, wherein the hair colorant container section is threadably mountable to the peroxide container section.  

Claims 13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Schatteman et al. and Herzog et al. as applied to claims 1 and 7 above, and further as evidenced by Sericolor (FR 1539685A) and Hession (US 9078533).
Regarding claims 13 and 17, the combination of Schatteman et al. and Herzog et al. as evidenced by Sericolor disclose the hair coloring kit of claim 1 above; however, the combination does not disclose the hair coloring kit package comprises: two opposed, parallel, planar triangular sides, each triangular side having a widened end and a narrow, pointed end opposite the widened end; two opposed planar rectangular sides, each rectangular side extending from the widened end of the opposed triangular sides to the pointed end of the triangular sides; the triangular sides and rectangular sides forming a triangular interior, a mounting bar passage transversely penetrating the narrower section of the package; a kit component mounting platform mounted within the interior, the mounting platform extending from the widened end to the narrow end, the mounting platform having a first opening surrounding the hair colorant container section 
Hession further demonstrates it is well-known and conventional to provide packages with internal mounting platforms in order to retain the containers in a fixed position within the package (Refer to Figures 1-7). Hession provides a mounting platform (10) having a first opening (one of openings 42) for retaining a first container section and a second opening (one of openings 28, or another one of opening 42) for retaining a second container, where the first opening is closer to a widened/back end (114) than to a narrowed/front end (110). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of the combination of Schatteman et al. and Herzog et al. as evidenced by Sericolor such that the packaging include a mounting platform extending from the widened end toward the narrow end, with a first opening adjacent the widened end and a second opening for retaining the container sections as taught by Hession in order to securely retain the container sections in a fixed position within the package which prevents damage to the container sections. 
Regarding claim 15, the combination of Schatteman et al. and Herzog et al. as evidenced by Sericolor and Hession disclose the hair coloring kit of claim 13 above, wherein the hair colorant container section is threadably mountable to the peroxide container section.  

Claims 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Schatteman et al. and Herzog et al. as evidenced by Sericolor and  as applied to claim 13 above, and further in view of Rodriguez (US 20050067320).
Regarding claim 14, the combination of Schatteman et al. and Herzog et al. as evidenced by Sericolor and Hession disclose the hair coloring kit of claim 13 above; however, the combination does not disclose an applicator brush adjacent an interior side of one of the triangular sides and a mixing spatula adjacent an interior of the opposing triangular side.  It is well-known and conventional practice in the art for hair coloring kits to include brush applicators and mixing spatulas within the interior of the package as demonstrated by Rodriguez (Refer to Figures 1 and 2). Rodriguez provides various container sections containing dye, peroxide, etc. with various mixing spatulas (37,134), an applicator brush (110) and other tools for use during hair coloring. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit disclosed by the combination of Schatteman et al. and Herzog et al. as evidenced by Sericolor and Hession to include a mixing spatula and an applicator brush within the package as taught by Rodriguez as such tools are commonly packaged as part of a hair dye kit for the user’s convenience and permitting the kit to be used in a more versatile and customized manner based on the user’s needs and preferences. Placement of one tool one side of the box and the other tool on the other side of the box is simply one of a few limited options available. The tools must be stored in the package and the package provides limited space for accommodating the tools and container sections; additionally, there is no structure retaining the tools in the initially placed position, meaning the tools are able to move/shift within the package during transport or handling of the package.     

Regarding claim 18, the combination of Schatteman et al. and Herzog et al. as evidenced by Sericolor and Hession in view of Rodriguez disclose the hair coloring kit of claim 16, wherein a kit mounting bar passage transversely penetrating the narrower section of the customer hair coloring kit package (Refer to rejection of claim 13 above where the combination of Schatteman et al. and Herzog et al. was modified to provide a packaging with in a triangular interior and a mounting bar passage at the narrow end thereof per the teachings of Sericolor). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Schatteman et al. and Herzog et al. as evidenced by Sericolor and Hession as applied to claim 13 above, and further in view of Kondziela et al. (WO 2014075738).
Regarding claim 19, the combination of Schatteman et al. and Herzog et al. as evidenced by Sericolor and Hession disclose the hair coloring kit of claim 13 above, wherein the peroxide container section (40b) has a tubular outer periphery with a central axis (Refer to Figures 8 and 9 of Schatteman et al. where the central axis is depicted in Figure 8); however, Schatteman et al. do not disclose a bottom end of the peroxide container being at an acute angle with respect to the central axis.  Kondziela discloses a cosmetic container having a bottom container section 3 (analogous to the peroxide . 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Schatteman et al. and Herzog et al. as evidenced by Sericolor and Hession in view of Rodriguez as applied to claim 16 above, and further in view of Kondziela et al. (WO 2014075738).
Regarding claim 20, the combination of Schatteman et al. and Herzog et al. as evidenced by Sericolor and Hession in view of Rodriguez disclose the hair coloring kit of claim 16 above, wherein the peroxide container section (40b) has a tubular outer periphery with a central axis (Refer to Figures 8 and 9 of Schatteman et al. where the central axis is depicted in Figure 8); however, Schatteman et al. do not disclose a bottom end of the peroxide container being at an acute angle with respect to the central 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TATIANA L NOBREGA whose telephone number is (571)270-7228.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799